Name: Commission Regulation (EC) No 1518/95 of 29 June 1995 laying down detailed rules for the application of Regulations (EEC) No 1418/76 and (EEC) No 1766/92 as regards the import and export system for products processed from cereals and rice and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  trade policy;  foodstuff;  tariff policy;  taxation;  information and information processing
 Date Published: nan

 Avis juridique important|31995R1518Commission Regulation (EC) No 1518/95 of 29 June 1995 laying down detailed rules for the application of Regulations (EEC) No 1418/76 and (EEC) No 1766/92 as regards the import and export system for products processed from cereals and rice and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 147 , 30/06/1995 P. 0055 - 0059COMMISSION REGULATION (EC) No 1518/95 of 29 June 1995 laying down detailed rules for the application of Regulations (EEC) No 1418/76 and (EEC) No 1766/92 as regards the import and export system for products processed from cereals and rice and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 10 (4), 11 (4), 13 (11) and 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in paricular Articles 12 (4), 13 (4), 14 (16) and 17 (11) thereof, Whereas implementation of the Agreement on Agriculture reached as part of the Uruguay Round involves major amendments to the import and export system and whereas, therefore, rules should be laid down for the application of the system of import duties and refunds applicable in trade with third countries in products processed from cereals and from rice, excluding compound feedingstuffs, for which special rules have been laid down; Whereas the object of the refund should be to cover the difference between the prices for products within the Community and those charged on the world market; whereas, for that purpose, criteria should be established for determining the refund essentially by reference to prices of the basis products within and outside the Community, and to the outlets and conditions for the sale of processed products on the world market; Whereas Commission Regulation (EEC) No 1620/93 (4) is to be repealed on 1 July 1995 and whereas, as a result, this Regulation should incorporate its provisions, whilst adjusting them to present market conditions and to the implementation of the agreements concluded as part of the Uruguay Round of multilateral trade negotiations; Whereas the measures provided for in this Regulaiton are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. For the purposes of this Regulation 'processed products` means the products or groups of products listed: (a) in Annex A to Regulation (EEC) No 1766/92, except the products falling within CN code ex 2309; (b) in Article 1 (1) (c) of Regulation (EEC) No 1418/76. 2. For the purposes of this Regulation 'basic products` means the cereals listed in Article 1 (a) and (b) of Regulation (EEC) No 1766/92 and broken rice. TITLE I Refunds Article 2 1. The refund which may be granted on processed products shall be determined with particular reference to: (a) the movements of prices for the basic products within the Community, compared with world market prices; (b) the quantities of basic products needed for the manufacture of the product in question and, where applicable, their interchangeability; (c) the possible cumulation of refunds applicable to various products obtained from one and the same process and one and the same basic product; (d) outlets and conditions of sale for processed products on the world market. 2. The refunds shall be fixed at least once a month. Article 3 1. The refund shall be adjusted in accordance with Article 12 of Commission Regulation (EC) No 1162/95 (5). The adjustment shall be made by increasing or decreasing the refund by the amount resulting from each of the adjustments referred to in paragraphs 1 and 2 of Article 12 of Regulation (EC) No 1162/95, per tonne of basic product, multiplied by the coefficient listed in column 4 of Annex I against the processed product in question. 2. For the purposes of Article 13 (8) of Regulation (EEC) No 1766/92, the amount zero shall not be considered to be a refund, and consequently the adjustment referred to in Article 12 (3) of Regulation (EC) No 1162/95 shall not apply. Article 4 1. Member States shall inform the Commission, each day before 15.00 (Brussels time), of the quantities for which export licences have been applied for. 2. In the case of products processed from cereals and rice not mentioned in Article 7 (3) of Regulation (EC) No 1162/95, Member States shall inform the Commission, by Wednesday of each week in respect of the preceding week and for each product code as defined in the Annex to Commission Regulation (EEC) No 3846/87 (1), of the quantities for which licences have been issued, broken down into products exported with a refund and products exported without a refund. TITLE II Shortage clause General provisions Article 5 1. Where, for one or more products, the conditions referred to in Article 16 of Regulation (EEC) No 1766/92 and in Article 17 of Regulation (EEC) No 1418/76 are met, the following measures may be taken by the Commission: (a) application of an export tax. This tax shall be fixed by the Commission once per week. It may be varied depending on the destination; (b) total or partial suspension of the issuing of export licences; (c) total or partial rejection of pending export licence applications. 2. The export tax referred to in paragraph 1 (a) shall be that applicable on the day on which customs formalities are completed. However, at the request of the applicant, submitted at the same time as the licence application, the export tax applicable on the day of lodging of the licence application shall apply to an export operation to be carried out during the period of validity of the licence. 3. The Commission shall notify the Member States of its decision and publish it. Article 6 The methods used for assessing the ash content, the fat content and the starch content, the denaturing process, and any other method of analysis necessary for the application of this Regulation as regards the import and export system, shall be determined, if necessary, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and Article 27 of Regulation (EEC) No 1418/76. Article 7 In Article 7 (3) of Regulation (EC) No 1162/95, CN code 1104 22 99 is inserted after CN code 1104 21 50. Article 8 Regulation (EEC) No 1620/93 is hereby repealed as from 1 July 1995. However, it shall remain applicable to import licences issued before 1 July 1995. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to licences issued from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>